DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: With respect to claims, the prior art discloses transmitting and receiving control information for D2D communication in a wireless communication system and an apparatus, but fails to teach and render obvious of validating, by the UE, the SPS scheduling assignment based on that the SPS-RNTI is not related to ProSe communication and two bits in a first field in the DCI format 0 are set to '00'; three bits next to the first field in the DCI format 0 are set to '000'; and a most significant bit (MSB) in a second field in the DCI format 0 is set to '0', wherein, based on that the SPS-RNTI is related to the ProSe communication, the validating of the SPS scheduling assignment is determined based on that the two bits in the first field in the DCI format 0 is set to '00' and the MSB in the second field in the DCI format is set to '0', and the three bits next to the first field are related to a resource information for the ProSe communication..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471